Citation Nr: 0931708	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disease claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 
1994.

In a March 2004 rating action issued in April 2004, the Boise 
RO, inter alia, declined to reopen the Veteran's claim for 
service connection for post-operative atrial septal defect 
and denied his claims for service connection for right ear 
hearing loss and for asbestosis (claimed as pleurisy due to 
asbestos exposure).  On the title page, to more accurately 
reflect the Veteran's contentions, the latter claim has been 
recharacterized to include any pulmonary/respiratory 
disability due to asbestos exposure.  In June 2004, the 
Veteran notified the Boise RO that he was moving to 
Tennessee; as a result his case was transferred to the RO in 
Nashville.  The Veteran filed an NOD in January 2005, and the 
Nashville RO issued a November 2005 statement of the case 
(SOC) in December 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2006.  The Nashville RO issued a 
supplemental SOC (SSOC) addressing all four issues in March 
2006.  In October 2006, the Veteran notified VA that he was 
moving to Arizona; as a result his case was transferred to 
the VA Regional Office in Phoenix, Arizona.

In January 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
copy of the transcript of that hearing is of record.

In October 2007, the Board declined to reopen the claim for 
service connection for post-operative atrial septal defect 
and denied entitlement to service connection for right ear 
hearing loss.  The Board also denied another issue that was 
perfected on appeal.  The issue on the title page was 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in an April 2009 SSOC) and returned the appeal to 
the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although the Veteran's in-service asbestos exposure has 
been conceded, he also has acknowledged post-service asbestos 
exposure.

3.  The competent and probative medical opinion evidence on 
the question of whether there exists a medical nexus between 
any current pulmonary/respiratory disease and asbestos 
exposure during service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disease claimed as due to asbestos exposure are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a May 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for pulmonary/respiratory disease as due to 
asbestos exposure, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The March 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the May 2003 letter.  

Post rating, a November 2007 letter provided the Veteran with 
general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the November 2007 
letter, and opportunity for the Veteran to respond, the April 
2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA, 
service, and private treatment records, and the reports of 
January 2004 and April 2008 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's January 2007 Board hearing, along 
with various written statements provided by the Veteran, as 
well as by his wife and representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have a current pulmonary/respiratory disease 
as a result of asbestos exposure during service.

Because of the nature of his duties as a boilerman in the 
Navy, the Boise RO conceded asbestos exposure in the March 
2004 rating decision.  Moreover, the evidence of record 
clearly establishes that the Veteran has current 
pulmonary/respiratory disease, as indicated, for example, in 
an April 2008 VA examination report showing a diagnosis of 
hyperreactive airway lung disease.  However, the record 
simply fails to establish that any pulmonary/respiratory 
disease is medically related to asbestos exposure during 
service.

Service treatment records, covering the Veteran's 20 year 
career, reflect complaints of coughing, shortness of breath 
and chest pain.  Relevant diagnoses include bronchitis, upper 
respiratory infection, hyperventilation syndrome, cold 
syndrome, situational anxiety reaction, and viral syndrome.  
Records from an asbestos medical surveillance program show 
that the Veteran was exposed to asbestos, but fail to show 
any pulmonary/respiratory disease as a result.  An August 
1993 report of medical history and physical examination for 
the asbestos medical survey program reflects that the Veteran 
indicated that he had never been told he had asbestosis, 
asthma, lung cancer or emphysema, but that he was told that 
he had bronchitis.  Multiple chest X-rays did not reveal any 
cardiopulmonary disease, including an X-ray taken in January 
1994, a few months before the Veteran's separation from 
service.  A Medical Board report from September 1993 does not 
show any pulmonary/respiratory disease.  It is noted several 
times that the Veteran smoked during service.  

After service, the Veteran filed a claim for service 
connection for multiple disabilities; in his claim, he did 
not mention any pulmonary/respiratory complaints or disease.  
He was afforded a VA examination in August 1994.  During that 
examination he denied dyspnea and exertional chest pain.  On 
examination, the lungs were clear to auscultation. 

VA treatment records and examination reports show that the 
Veteran continued to smoke cigarettes at least until 2008.  
In June 2001, the Veteran denied a history of asthma, 
pneumonia, bronchitis, and chronic obstructive pulmonary 
disease (COPD).  In February 2003, the Veteran filed the 
instant claim for "pleurisy due to exposure to asbestos."  
 
The Veteran was afforded a VA examination at the Boise VA 
Medical Center (VAMC) in January 2004.  Review of systems 
revealed no chest pain, shortness of breath, orthopnea, 
paroxysmal nocturnal dyspnea, dyspnea on exertion, cough, or 
wheezing.  On examination, lungs were clear to auscultation.  
A chest X-ray report stated that the lung volumes were 
somewhat low, and that there was no acute cardiopulmonary 
process found or evidence seen for asbestos exposure.  
Pulmonary function tests showed normal lung volumes, normal 
DLCO (diffusion capacity of carbon monoxide), and no airflow 
obstruction.  

In his discussion, the examiner opined that it is less likely 
than not that the Veteran had asbestosis lung disease.  The 
examiner explained that the Veteran stated that he had 
significant exposure to asbestos while in the Navy and that 
more recently he was short of breath most of the time and had 
been having dyspnea with minimal exertion.  The examiner 
noted that the Veteran did not wheeze and had no chronic 
cough and no hemoptysis.  He further explained that chest X-
ray and pulmonary function tests were normal and did not show 
any objective evidence that the Veteran had asbestosis at 
that point in time.  

VA treatment records list COPD in the Veteran's problem list 
at least as early as October 2004.  An October 2004 chest X-
ray was reportedly negative.    

A chest X-ray performed by a private radiologist in January 
2005 reportedly showed no acute cardiopulmonary abnormality.  
Lung fields were noted to be clear of infiltrates.  A January 
2006 VA clinic note indicates that the Veteran brought in a 
chest X-ray from a private clinic.  The VA physician read the 
chest X-ray as completely clear.

In a January 2007 letter, the Veteran's wife, who reported 
she is a nurse, stated that the Veteran's COPD has diminished 
his ability to sustain any activity for any length of time.  
She also stated that the Veteran's service treatment records 
indicate that he suffered from reoccurring bronchitis during 
service and that at this time he is being treated for chronic 
COPD.  She noted the Veteran's exposure to asbestos during 
service and opined that the above information would 
"logically conclude that the diagnosis is a result of being 
in the engine department of the U.S. Naval ships for twenty 
(20) years."  

The Veteran was afforded another VA examination in April 
2008.  During the examination, the Veteran relayed his 
relevant history, including that he was exposed to asbestos 
and that he was a 25 to 30-pack-year smoker (quitting 6 weeks 
prior to the examination).  Examination revealed the Veteran 
to be without visible shortness of breath.  Lungs had clear 
bilateral inhalation with no focal wheezes, rhonchi, or 
rales.  Chest X-ray was negative, electrocardiogram was 
normal, and pulmonary function tests showed normal 
spirometry, static lung volumes and DLCO.

The VA examiner diagnosed hyperreactive airway lung disease 
and opined that this was "less likely [than] likely" a 
result of asbestos exposure during military services with its 
residual obstructive restrictive non-reversible lung disease 
pattern and clinical presentation.  In a July 2008 addendum, 
the examiner changed the phrasing of his opinion and stated 
that it was his medical opinion that it is "not likely" 
that hyperreactive airway lung disease is a result of 
asbestos exposure during service.   

None of the medical records reflecting diagnoses of current 
pulmonary/respiratory disease even suggests that there exists 
a medical nexus between such disease and exposure to asbestos 
during service, and-other than the statements of the 
Veteran's wife, discussed below-neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.  In fact, when asked about any relationship 
between a current pulmonary/respiratory disease and exposure 
to asbestos in service, as noted above, a VA examiner opined 
that it was not likely that hyperreactive airway lung disease 
was a result of asbestos exposure during military service.  
Such opinion-which clearly was based on examination of the 
Veteran and consideration of his documented medical history 
and assertions, and supported by stated rationale-
constitutes the only competent and probative medical opinion 
evidence on the question of medical nexus.

The Board recognizes that, during his Board hearing, the 
Veteran stated that he was told at the Boise VAMC in early 
2004 that he had COPD related to asbestos exposure.  It 
appears that the Veteran is referencing the January 2004 VA 
examination report, in which the examiner discussed asbestos 
exposure.  However, the examiner specifically stated that it 
is less likely than not that the Veteran has asbestosis lung 
disease; there is no mention of any pulmonary/respiratory 
disease related to service.  During the hearing, the Veteran 
also indicated that VA had changed his diagnosis to 
asbestosis.  VA records have been obtained and do not show a 
diagnosis of asbestosis or that any current 
pulmonary/respiratory disease is related to asbestos exposure 
during service.  As such, the Veteran's unsupported 
assertions of what a doctor allegedly told him does not, in 
and of itself, constitute medical evidence of the required 
nexus.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, to the extent that these 
assertions are being offered to establish a relationship 
between the pulmonary/respiratory disease for which service 
connection is sought and exposure to asbestos during service, 
such evidence must fail.  Matters of diagnosis and etiology 
are matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board points out, however, that the Veteran's wife is a 
nurse.  While a nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment 
(see Black v. Brown, 10 Vet. App. 279, 284 (1997)), here, the 
Veteran's wife is not shown to be a nurse specializing in 
pulmonary/respiratory disease and did not participate in the 
Veteran's treatment.  Hence, she is not competent to provide 
an actual medical opinion to support this claim on the basis 
of her assertions, alone.  

Moreover, even if, solely based on her medical training, the 
Board was to accept her statements as competent medical 
opinion evidence on the matter of etiology, these statements 
would not be accorded any significant probative value, absent 
any stated evidentiary, medical, or scientific rationale for 
associating a current pulmonary/respiratory disease to his 
exposure to asbestos during service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-01 (2008).  See also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  In any event, such opinion 
by a nurse would certainly not outweigh the opinion of the VA 
physician, noted above, which constitutes the only competent 
and persuasive medical opinion evidence on the medical nexus 
question.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for pulmonary/respiratory disease as 
due to asbestos exposure must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pulmonary/respiratory disease claimed 
as due to asbestos exposure is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


